 

EXHIBIT 10.10

Executive Employment Agreement

 

            This Executive Employment Agreement (“Agreement”) is made effective
as of the 7th day of May 2013 between Experience Art and Design, Inc., a Nevada
corporation (the “Company”), and Kenneth R. Kepp (“Employee”).

 

WITNESSETH:

 

            WHEREAS, the Company markets and sells fine art (the “Business”);

 

            WHEREAS, Company desires to employ Employee as Chief Operating
Officer and Chief Financial Officer of the Company and define the terms and
nature of their relationship, and Employee desires to be employed by the Company
upon the terms and conditions stated herein;

 

            WHEREAS, the Company wishes to protect its Confidential Information
(as defined herein) and to restrict certain future solicitation and competition
by Employee;

 

            WHEREAS, Employee's execution of this Agreement is a requirement of
Employee's employment with the Company;

 

WHEREAS, for purposes of on-going compensation determinations by the Board of
Directors of the Company as referenced in this Agreement, such determinations
shall be made by the independent directors of the Board of Directors of the
Company; and 

 

            WHEREAS, the parties hereto agree that this Agreement shall
supersede any other prior agreements regarding Employee’s provision of services
to the Company.

 

NOW, THEREFORE, in consideration of the premises, in further consideration of
Employee’s employment by Company, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, Company and Employee
hereby agree as follows:

 

1.         Incorporation of Recitals.

 

            The above recitals are, and shall be construed to be, an integral
part of this Agreement.  The parties hereto acknowledge and agree that this
Agreement formalizes in writing certain understandings and procedures, which
shall be in effect during the Term of Employee’s employment with the Company.

 

2.         Term of Agreement.

             

            The term of this Agreement shall be for a period of two years
commencing on the date hereof and continuing through April 30, 2015 (“Term”). 

 

3.         Scope of Employment.

               

            A.        The Company agrees that during the Term of this Agreement,
the Company shall employ Employee as Chief Financial Officer to perform the
services and such other duties which are of the type and nature normally
assigned to such employees of a business of the size, stature, and nature of the
Company, as the Board of Directors of the Company may from time to time assign. 
The Employee will also be a member of the Board of Directors through the Term of
this Agreement and while the Employee remains employed by the Company. 

Page 1

--------------------------------------------------------------------------------

 

 

 

            B.         Employee hereby accepts such employment and agrees that
during the Term of this Agreement that:

 

                        (i)         Employee will perform such duties in the
foregoing capacity, and agrees that fiduciary duties normally applicable to
officers, including, without limitation, those of loyalty and due care, shall be
applicable to Employee;

 

                        (ii)        Employee will devote his working time and
attention, as well as his best efforts and abilities to the performance of his
duties hereunder and to the affairs of the Company.

                         

                        (iii)       Employee will not enter into contracts or
commitments on behalf of the Company without the prior written authorization of
the Board of Directors, and Employee acknowledges and agrees that he shall not
have any authority to do so without such prior consent; and

 

                        (iv)       Employee will comply with all lawful
policies, which from time to time may be in effect at the Company or adopted by
the Company and conveyed to Employee.

 

4.     Compensation.

 

            As compensation for the services to be performed by Employee
hereunder, the Company agrees to pay to Employee, and Employee agrees to accept,
the following:

 

A.        Salary.  During the first year of the Term, the Company will pay the
Employee a monthly salary of Fourteen Thousand Two Hundred Fifty Dollars
($14,250) to be paid in approximately equal installments on the first and
sixteenth day of each month as salary for that month, subject to applicable
payroll taxes and deductions as required by law. During the second year of the
Term, the monthly salary may be increased in the sole discretion of the Board of
Directors of the Company.

 

B.         Performance Bonus.  The Company will pay the Employee an annual
performance bonus pursuant to the terms of certain goals as established by
approved by the Board of Directors.  The Employee’s Performance Bonus may equal
a maximum of 100% of annual salary. However, in no case will Employee’s bonus be
less than 75% of the bonus paid to the Company’s Chief Executive Officer.

 

C.         Equity Compensation. As of the date of this Agreement or such other
date as the complete approval of the Board and any additional required approvals
are obtained, the Company will grant to Employee 25,000 shares of restricted
common stock of the Company pursuant to the terms of the Company’s 2013
Incentive Compensation Plan.

 

D.        Employee Benefits.    In addition to Employee’s compensation, the
Company shall make available to such Employee, subject to change at any time by
the Board of Directors, during the Term hereof:

 

(i)         Participation in any plans, to the extent such plans are available
to all similarly situated employees (unless restricted due to Employee’s income
level), which are from time to time offered to the Company’s employees with
respect to group health, life, accident and disability insurance or payment
plans, retirement plans, profit sharing or similar employee benefits, if any,
and subject to the satisfaction of insurance underwriting requirements;
provided, however, that the Company may elect to provide cash compensation to
cover individually purchased benefits in lieu of establishing corporate plans.
Notwithstanding the above, the Employee may at his option maintain his own
health insurance and term life and disability insurance in which case the
Company will reimburse the Employee an amount not to exceed $840.00 per month
for health insurance and up to $300.00 per month for term life and disability
insurance.

Page 2

--------------------------------------------------------------------------------

 

 

 

(ii)        Twenty Seven days of paid annual personal time, accrued based upon
time employed (i.e. accrued at a rate of 2.25 days per month), plus paid
holidays designated as such by the Company; Within 30 days of the end of each
calendar year, the Employee may request to be paid cash equal to ½ the unused
vacation time or rollover an equal amount of time not to exceed 50% of the
employee’s total allotted time.

 

(iii)       Automobile allowance in the amount of $14,400 per calendar year
payable monthly in the amount of $1,200 per month less any charges paid directly
by the Company.

 

(iv)       The Company shall reimburse Employee for all reasonable and necessary
business expenses incurred by Employee in connection with Employee’s performance
of services hereunder as soon as practicable in accordance with the Company’s
reimbursement policy following submission to the Company by Employee of a
written itemized account of such expenditures, together with receipts therefor,
all in accordance with the Company’s policy and with applicable law, rules and
regulations governing deductibility of such amounts under the Internal Revenue
Code of 1986, as amended; and

(v)        Other fringe benefits regularly provided to the similarly situated
employees of the Company.

 

5.         Termination.

 

            A.        Termination by the Company with Cause.  The Company may
terminate Employee’s employment with “Cause” as hereafter defined in this
section upon written notice. “Cause” shall mean Employee’s:  (i) conviction of,
or indictment for, criminal negligence or criminal acts in the work place or
conviction of a felony, (ii) violation of the Company’s material policies or
procedures that have been made known to Employee, or violation by Employee on
Company premises of any law or material regulation, (iii) material breach or
violation of this Agreement, (iv) commission of any act of theft, fraud,
dishonesty,  (v) appropriation of a business opportunity or transaction in
contravention of Employee’s duties to the Company, (vi) any improper action by
Employee which has a detrimental effect on the Company’s reputation or business,
(vii) failure to perform the duties assigned or requested by the Board of
Directors, or (viii) gross negligence, or willful misconduct by Employee in the
performance of Employee’s duties. In the event that Employee is terminated with
“Cause,” Employee shall only be entitled to the payment of Employee’s
then-current accrued, unpaid Compensation and accrued unused vacation, each
prorated through the date of termination. In the case of an event of Cause under
clauses (ii), (iii), (vi) or (vii), with the exception of any such events of
Cause arising from breach of any of the provisions of Sections (i), (iv), (v) or
(viii) hereof, Employee shall be provided the opportunity to cure such event
within a reasonable time following written notice thereof and not to exceed
thirty (30) days following such notice (the “Cure Period”), and if the Employee
desires to effect a cure to same then Employee shall provide the Company with
written notice within five business days following receipt of notice of Cause of
such desire, and in the absence of such cure by Employee within the Cure Period
Employee shall be deemed terminated upon the expiration of the Cure Period
unless otherwise mutually agreed in writing. However, notwithstanding the
foregoing, Employee shall not be provided the opportunity pursuant to the
foregoing sentence to cure Employee’s repeated or persistent actions, failures
or omissions occurring within a three-month period which constitute Cause (in
the absence of cure) hereunder and which would otherwise be curable but for such
reoccurrence.

Page 3

--------------------------------------------------------------------------------

 

 

 

            B.         Termination by Employee for Good Reason.  Employee may
terminate his employment hereunder for Good Reason. “Good Reason” shall mean (i)
a material diminution of Employee’s employment duties without Employee’s
consent, which consent shall not be unreasonably withheld; (ii) a material and
persistent breach by the Company of Section 4 hereof; or a Change in Control. 
Employee shall provide the Company fifteen (15) days prior written notice of his
intention to resign for Good Reason, which states his intention, to resign and
sets forth the reasons therefor, and any resignation without delivery of such
notice shall be considered to be a resignation for other than Good Reason. In
the event that Employee terminates his employment pursuant to this section,
Employee shall be entitled to (i) payment of Employee’s then-current accrued,
unpaid Compensation and accrued, unused vacation, each prorated through the date
of termination, and (ii) an amount in respect of individual severance pay
equivalent to 12 months of the then current full year compensation if
termination occurs during the first twelve months of this Agreement and 6 months
if termination occurs during the second 12 months of this Agreement.  During the
fifteen (15) day period following the delivery of such notice, Employee shall
reasonably cooperate with the Company in locating and training Employee’s
successor and arranging for an orderly transference of his responsibilities. 

 

                             For purposes of this section, "Change in Control"
shall mean the occurrence of the first step, including, but not limited to,
commencement of negotiations, in a process that results in any one of the
following events: (1) the acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended) (the  "Exchange Act") of beneficial ownership (within the
meaning of Rule 13d-3 of the Act) of 40% or more of the (A) then outstanding
voting stock of the Company; or (B) the combined voting power of the then
outstanding securities of the Company entitled to vote; (2) an ownership change
in which the shareholders of the Company before such ownership change do not
retain, directly or indirectly, at least a majority of the beneficial interest
in the voting stock of the Company after such transaction, or in which the
Company is not the surviving company; (3) the direct or indirect sale or
exchange by the beneficial owners (directly or indirectly) of the Company of all
or substantially all of the stock of the Company; (4) a reorganization, merger,
or consolidation in which the Company is a party; (5) the sale, exchange, or
transfer of all or substantially all of the assets of the Company; (6) the
bankruptcy, liquidation or dissolution of the Company; or (7) any transaction
including the Company in which the Company acquires an ownership interest of any
percentage in, enters into a joint venture, partnership, alliance or similar
arrangement with, or becomes owned in any percentage by, any other entity that
is engaged in a business similar to the business engaged in by the Company and
that has operations in North America immediately before such transaction or
within one year thereafter.

 

            C.         Termination Due to Employee’s Death or Disability.  In
the event that this Agreement and Employee’s employment is terminated due to
Employee’s death or disability, Employee (or Employee’s legal representatives)
shall be paid Employee’s then-current unpaid compensation and accrued, unused
vacation, each prorated through the date of termination, plus an amount equal to
one half (1/2) of Employee’s average annual compensation including bonuses paid
under this Agreement. Any unvested stock or other incentives will vest
immediately. For purposes of this Agreement, the term “disability” shall mean
the mental or physical inability to perform satisfactorily the essential
functions of Employee’s full-time duties, with or without a reasonable
accommodation, as determined by a physician mutually agreed by the Company and
Employee, such agreement not to be unreasonably withheld; provided, however,
that any disability which continues (subject to any requirements of applicable
law) for one hundred eighty (180) days (whether or not consecutive) in any
twenty-four (24) month period shall be deemed a total and permanent disability.

Page 4

--------------------------------------------------------------------------------

 

 

6.         Representations, Warranties and Certain Covenants of Employee.

 

Employee hereby represents, warrants and covenants to the Company that:

 

            A.        Employee is not subject to any agreement, including any
confidentiality, non-solicitation, non competition, or invention assignment,
agreement or other restrictive covenant, whether oral or written, which would in
any way restrict or prohibit Employee’s ability to execute this Agreement,
perform Employee’s obligations under this Agreement or otherwise comply with the
terms of this Agreement;

 

            B.         Employee has respected and at all times in the future
will continue to respect the rights of Employee’s previous employer(s) in trade
secret and confidential information in accordance with applicable agreements, if
any, and applicable law;

 

            C.         Employee has left with Employee’s previous employers all
proprietary documents, computer software programs, computer discs, customer
lists, and any other material which is proprietary to Employee’s previous
employer(s), has not taken copies of any such materials and will not remove or
cause to be removed any such material or copies of any such material from such
previous employer(s) in violation of Employee’s agreements, if any, with
previous employers;

 

            D.        Employee has not done, and hereafter will not do anything,
by contract or otherwise, which would impair the rights of the Company in and to
any Company Developments (as defined below), the Company Materials (as defined
below), or the ability of Employee to perform Employee's obligations under this
Agreement;

 

E.         Employee shall not, during the term of his employment with the
Company, do anything or authorize any other person or entity to do anything
contrary to the material rights and interests of the Company in contravention of
Employee’s obligations under this Agreement;

             

7.         Confidential Information      

             

A.  Confidential Information. 

 

Employee acknowledges and agrees that:

 

(i)         During the course of Employee's employment with the Company,
Employee will learn about, will help to develop and will develop, and will be
entrusted in strict confidence with (1) confidential and proprietary information
and trade secrets that are or will be owned by the Company and are not available
to the general public or the Company’s competitors concerning the Company,
including its sales, operations, financial condition, financial projections,
profit margins, personnel matters (including the identity of the Company’s
top-performing personnel, hiring criteria, and training techniques),
intermediate and long-term business goals and strategic plans, promotional
strategies and techniques, pricing and cost structure of services, customer
identities, customer relationship histories, customer records, customer service
matters, customer preferences, needs and idiosyncrasies, formal customers and
prospects, identity of vendors and suppliers, special vendor and supplier
pricing and delivery terms, computer programs and codes, research and
development, specifications, algorithms, processes, formulas methods, technical
data, know-how, complications, designs, drawings, photographs, other
machine-readable records, business activity and other confidential aspects of
the Company and its business and operations; (2) information which the Company
will be required to keep confidential in



Page 5

--------------------------------------------------------------------------------

 

accordance with confidentiality obligations to third parties; and (3) other
matters and materials belonging to or relating to the internal affairs of the
Company, including information recorded on any medium which gives it an
opportunity to obtain an advantage over its competitors which do not know or use
the same or by which the Company derives actual or potential value from such
matter or material not generally being known to other persons or entities which
might obtain economic value from its use or disclosure (all of the foregoing
being hereinafter collectively referred to as the "Confidential Information");

 

(ii)        It is imperative that the Employee treat whatever information the
Company wants to protect from disclosure as genuinely “Confidential,” i.e.
restricting access by pass code, stamping hard copies “Confidential,” and
restricting access thereto except by personnel, and the like;

 

(iii)       The Company has developed or purchased and will develop or purchase
the Confidential Information at substantial expense in a market in which the
Company faces intense competitive pressure, and the Company has kept and will
keep secret the Confidential Information; and

 

(iv)       The Company has a legitimate interest in protecting the goodwill,
customer information, customer relationships, and use of Employee’s skills by
means of enforcement of the restrictive covenants set forth in this Agreement.

 

B.  Confidentiality Covenants. 

 

In consideration of Employee’s employment and compensation and other
consideration described herein, Employee acknowledges and agrees that:

 

            (i)         To the extent that Employee developed or had access to
Confidential Information before entering into this Agreement, Employee
represents and warrants that he has not used for his own benefit or for the
benefit of any other person or entity, and he has not disclosed, directly or
indirectly, to any other person or entity, other than the Company, any of the
Confidential Information.  Unless and until the Confidential Information becomes
publicly known through legitimate means not involving an act or omission by
Employee or the Company’s other employees or independent contractors:

 

(A)       The Confidential Information is, and at all times hereafter shall
remain, the sole property of the Company;

 

(B)       Employee shall use his best efforts and diligence to guard and protect
the Confidential Information from disclosure to any competitor, customer or
supplier of the Company or any other person, firm, corporation, or other entity;

 

(C)       Unless the Company gives Employee prior express written permission,
during his employment and thereafter, Employee shall not use for his own
benefit, or divulge to or use for the benefit of any competitor or customer or
any other person, firm, corporation, or other entity, any of the Confidential
Information which Employee may obtain, learn about, develop, or be entrusted
with as a result of Employee's employment by the Company; and

 

(D)       Except in the ordinary course of the Company's Business, Employee
shall not seek or accept any Confidential Information from any former, present,
or future contractor or employee of the Company.

 

Page 6

--------------------------------------------------------------------------------

 

(ii)        Employee also acknowledges and agrees that all documentary and
tangible Confidential Information including, without limitation, such
Confidential Information as Employee has committed to memory, is supplied or
made available by the Company to Employee solely to assist him in performing his
duties under this Agreement.  Employee further agrees that upon termination of
his employment with the Company for any reason:

 

(A)       Employee shall not remove from Company property, and shall immediately
return to the Company, all documentary or tangible Confidential Information in
his possession, custody, or control and not make or keep any copies, notes,
abstracts, summaries, tapes or other record of any type of Confidential
Information; and

 

(B)       Employee shall immediately return to the Company any and all other
Company property belonging to or within the custody or possession of the Company
or as to which the Company has the right of possession, in his possession,
custody or control, including, without limitation, all internal manuals,
customer or client work papers, data, software, and other written materials (and
all copies thereof) prepared for internal use by the Company or used in
connection with the Business or operations of the Company, any and all keys,
security cards, passes, credit cards, and marketing literature.

 

8.         Return of Material. 

 

Upon termination of employment with Company, and regardless of the reason for
such termination, or upon the Company’s request, Employee will leave with, or
promptly return to Company and its customers all documents, records, notebooks,
magnetic tapes, disks, computers, network hardware, and other materials,
including all copies in his possession or control which contain Confidential
Information of Company and its customers and prospects or any other information
concerning Company and its customers, prospects, products, services or
customers, whether prepared by the Employee or others, including, without
limitation, Company Materials and Developments.

 

9.  Covenants Not To Compete and Anti-Piracy. 

 

            Employee acknowledges that the services rendered by Employee on
behalf of the Company are of a special and unique character, that Employee has
been provided a substantial equity stake in the Company, and that during the
performance of such services, Employee will acquire, because of the special
relationship among the Company, Employee and the Company’s customers and
clients, valuable information, trade secrets, customer lists, proprietary
information, financial information and unique skills. Accordingly, Employee
covenants, in consideration of Employee’s employment and compensation and other
consideration described above, that while Employee is employed by the Company
and for a period of six (6) months after the termination of Employee’s
employment with the Company for any reason, for which he will receive
compensation equal to three (3) months annual salary.  Employee shall not
without the prior written consent of the Company, directly or indirectly, either
on Employee’s own behalf or on behalf of any other person work as an independent
contractor for or be employed by another company, person, firm, corporation,
proprietorship, partnership or other entity in competition with the Company
which is engaged primarily in the Business.  Employee acknowledges that in the
event that Employee’s employment with the Company terminates, Employee will be
able to earn a livelihood without violating the foregoing covenants.

 

Page 7

--------------------------------------------------------------------------------

 

10.  Non-Solicitation of Customers.

 

            In consideration of his employment and compensation and other
consideration described herein, Employee agrees that for a period of one hundred
twenty (120) days immediately following the termination of Employee’s employment
with the Company, Employee will not, either for himself or on behalf of any
other person or entity, directly or indirectly, solicit, attempt or offer to
provide services or provide services, competitive with those services rendered
or products sold by or on behalf of the Company during the term of this
Agreement, to any past or present client of the Company for whom the Company has
performed services or to whom the Company has sold products during the six (6)
month period prior to the termination of Employee’s employment.

 

11.       Non-Solicitation of Employees.

 

            In consideration of his employment and compensation and other
consideration described herein, Employee agrees that Employee will not during
both the term of this Agreement and the six (6) months following the termination
of Employee's employment, without the written consent of the Company, for any
reason, directly or indirectly, or by action in concert with others, induce or
influence, or seek to induce or influence, any person who is engaged by the
Company as an employee, agent, independent contractor or otherwise, to terminate
his or her employment or engagement, nor shall Employee prior to the expiration
of such period, directly or indirectly, solicit for employment or engagement,
employ or engage, attempt to employ or engage, or advise or recommend to any
other person or entity that such person or entity employ or engage or solicit
for employment or engagement, any person or entity employed or engaged by the
Company.

 

 

12.        Binding Effect and Benefit.

 

The provisions hereof shall be binding upon, and shall inure to the benefit of,
Employee, his heirs, executors, and administrators as well as to Company, its
successors, and assigns; however, Employee’s services under this personal
services contract are not assignable by Employee.

 

13.         Waivers.

 

No delay on the part of any party in the exercise of any right or remedy shall
operate as a waiver thereof, and no single or partial exercise or waiver thereof
by any party of any right or remedy shall preclude the exercise or further
exercise thereof or the exercise of any other right or remedy.

 

14.       Severability; Interpretation.

 

Whenever possible, each of the provisions of this Agreement shall be construed
and interpreted in such a manner as to be effective and valid under applicable
law.  If any provisions of this Agreement (including but not limited to Sections
8, 10 through 12) or the application of any provision of this Agreement to any
party or circumstance shall be prohibited by, or invalid under applicable law,
such provision shall be ineffective to the extent of such prohibition without
invalidating the remainder of such provision, any other provision of this
Agreement, or the application of such provision to other parties or
circumstances.  Headings used in this Agreement are for convenience of reference
only. 

 

Page 8

--------------------------------------------------------------------------------

 

15.         Entire Agreement.

 

Any and all prior discussions, understandings, and agreements, whether written
or oral, express or implied, including, without limitation, any offer letter,
held or made between Employee and the Company are superseded by and merged into
this Agreement, which alone fully and completely expresses the agreement of the
parties with regard to the matters addressed herein, and this Agreement is
entered into with no party relying on any statement or representation made by
any other party which is not contained in this Agreement.

 

16.       Amendments.

 

This Agreement may be modified, amended or supplemented only by execution of a
written instrument signed by both Employee and the Company.

 

17.       Survival.

 

The provisions of Sections 8, 10 through 12 and 13 through 21 shall survive any
termination of Employee’s employment hereunder and any termination or expiration
of this Agreement.

 

18.       Notice.

 

            Any notices or communications hereunder will be deemed sufficient if
made in writing and hand-delivered, or if sent by facsimile with confirmation of
transmission retained, or if mailed, postage prepaid, registered or certified
mail, return receipt requested, or if sent by nationally recognized overnight
courier, to the following addresses:

 

If to the Company:                                                      If to
Employee:                      

 

Experience Art and Design, Inc.                                  Kenneth R.
Kepp        

27929 SW 95th Avenue, Suite 1101                             1927 NW Yorkshire
Lane

Wilsonville, OR   97070                                               Portland,
OR 97229

                                                         

or to such other address as either party may designate for such party by written
notice to the other given from time to time in the manner herein provided.

 

19.       Presumptions. 

 

            In resolving any dispute or construing any provision hereunder,
there shall be no presumptions made or inferences drawn because the attorneys
for one of the parties drafted the Agreement.

 

20.       Counterparts.   

 

            This Agreement may be executed in one or more counterparts and by
transmission of a facsimile or digital image containing the signature of an
authorized person, each of which shall be deemed and accepted as an original,
and all of which together shall constitute a single instrument. 

 

21.       Arbitration/Waiver of Claims.   

 

Page 9

--------------------------------------------------------------------------------

 

The Parties hereby waive any claim they may have against either party regarding
any affairs between the Parties prior to this Agreement.  The Parties agree that
in the event of any and all disagreements and controversies arising from this
Agreement such disagreements and controversies shall be subject to binding
arbitration as arbitrated in accordance with the then current Commercial
Arbitration Rules of the American Arbitration Association to be held in
Portland, OR before one neutral arbitrator. Either Party may apply to the
arbitrator seeking injunctive relief until the arbitration award is rendered or
the controversy is otherwise resolved. Without waiving any remedy under this
Agreement, either Party may also seek from any court having jurisdiction any
interim or provisional relief that is necessary to protect the rights or
property of that Party, pending the establishment of the arbitral tribunal (or
pending the arbitral tribunal’s determination of the merits of the controversy).
In the event of any such disagreement or controversy, neither Party shall
directly or indirectly reveal, report, publish or disclose any information
relating to such disagreement or controversy to any person, firm or corporation
not expressly authorized by the other Party to receive such information or use
such information or assist any other person in doing so, except to comply with
actual legal obligations of such Party or unless such disclosure is directly
related to an arbitration proceeding as provided herein, including, but not
limited to, the prosecution or defense of any claim in such arbitration.  The
costs and expenses of the arbitration (including attorneys’ fees) shall be paid
by the non-prevailing Party or as determined by the arbitrator.  The Parties are
hereby waiving any claims against each other party for any activities or prior
business transactions between the parties to date.  This paragraph shall survive
the termination of this Agreement. 

 

 

(Signature Page Follows)

 

 

Page 10

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date set forth above.

 

EXPERIENCE ART AND DESIGN, INC.                                 EMPLOYEE: 

 

 

By:       /s/ Gordon Root                                  
                                     /s/ Kenneth Kepp                      

            Gordon Root                                       
                            Kenneth R. Kepp                

            President

 

 

                                                 Page 11

--------------------------------------------------------------------------------

 

EXHIBIT A

SERVICES

 

            Employee’s duties for and on behalf of the Company shall include the
following:

 

 

a)      Planning and Reporting. Develop and execute financial operational plans.
Provide management with analysis and information needed to make informed
business decisions. Lead all financial planning (cash forecasts and operating
budget) processes, ad hoc analyses, regulatory compliance and operations.

b)      Audit and Taxes. Work with auditor on annual audit, tax filings and tax
forecasts

c)      Treasury. Manage banking and lender relationships, and administer all
S/T and L/T obligations. Manage all risk management policies (CGL, D&O, E&O,
EPL, Fiduciary Liability and Workers Compensation), and work with broker to
renew all policies.

d)      Legal and Contract Administration. Review, negotiate and administer all
client and vendor contracts (including leases). Coordinate legal activity with
external counsel as required.

e)      Human Resources. Work with Human Resources Manager on benefits
administration, hiring plan, compensation, performance reviews. Review and
negotiate annual benefits renewal package. Manage company's profit sharing /
401(k) plan; participate on 401k Committee.

f)       Management. Mentor and support direct reports. Execute projects and
other responsibilities as required.

 

g)      Such other duties as may be reasonably requested from time to time with
respect to the Business.